DETAILED ACTION

Status of Claims
The status of the claims is as follows:
Claims 1, 2, 4-11, and 13-19 remain pending. 
Claims 3, 12, and 20 are canceled by the Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts to the amendments received on 12/20/2021. The Applicant’s claims 1, 2, 4-11, and 13-19 remain pending. The Applicant amends claims 1, 10, and 18.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
a system, comprising: a computer having a processor and a memory storing instructions executable by the processor to: determine a braking distance based on a gap distance between a primary vehicle and a second vehicle in an adjacent lane, based on a speed of the second vehicle in the adjacent lane, and based on a difference between a speed of a third vehicle in a same lane as the primary vehicle and the speed of the second vehicle in the adjacent lane; and actuate a braking system of the primary vehicle when the primary vehicle is the braking distance determined based on the gap distance between the primary vehicle and the second vehicle in the adjacent lane from the third vehicle in the same lane as the primary vehicle.
The closest prior art of record Ewerhart (U.S. P.G. Publication 2006/0009910) teaches a computing device running program modules (i.e., instructions), moreover a computing device running instructions contains a type of memory (e.g., ROM, RAM, etc. to run instructions and store processed data (Ewhart, Paragraph 0035 and Figure 1). Moreover, Ewerhart teaches the primary vehicle is capable of determining the speed of another vehicle (e.g., second vehicle) in an adjacent lane (speed of the other vehicle can be determined via the radar system – see specifically paragraphs 0054, 0002), based on the speed and detection (or lack of detection) of another vehicle in the adjacent lane, the safe distance (i.e., braking distance) for the primary vehicle is set, (Ewhart, Paragraph 0040-0044, 0048-0055 and Figures 2-9). 
However, Ewhart does not specifically teach the system to include actuate a braking system of the primary vehicle when the primary vehicle is braking distance from a third vehicle in a same lane as the primary vehicle.
Kashi teaches an adaptive cruise control (ACC) system, wherein a braking system is engaged when the primary vehicle passes a safe distance from a third vehicle (Kashi, Paragraphs 0062-0064, 0032, and 0008).
However, Ewhart and Kashi both separately and combined do not teach or suggest “a primary vehicle and a second vehicle in an adjacent lane, based on a speed of the second vehicle in the adjacent lane, and based on a difference between a speed of a third vehicle in a same lane as the primary vehicle and the speed of the second vehicle in the adjacent lane; and actuate a braking system of the primary vehicle when the primary vehicle is the braking distance determined based on the gap distance between the primary vehicle and the second vehicle in the adjacent lane from the third vehicle in the same lane as the primary vehicle,” as recited in claim 1.
Independent claim 10 and 18 recites limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2, 4-9, 11, 13-17, and 19 are allowable for depending upon allowable claims 1, 10, and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667